BURGESS, J.—
At the March term, 1906, of the circuit court of Miller county, the defendant, under an information duly filed by the prosecuting attorney of said county, charging him with assault with intent to kill one Marion F. Capps, was convicted of said offense, and his punishment fixed at two years in the penitentiary. He appeals.
No hill of exceptions was 'filed in this case. The information is in proper form, and the record in other respects free from error. The judgment is, therefore, affirmed.
All concur.